DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 9-11 recites, inter alia, “…the end edge has a recess with a depth of 20 um or more”.  (Emphasis added).
Claims 5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if any of claims 5 and 9-11 were rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al., (hereinafter Tseng), U.S. Patent Application Publication 2016/0141102.
Regarding Claim 1, Tseng teaches, an inductor component (Fig. 4) comprising: 
an element body (203-206) including a first end surface (left surface) and a second end surface (right surface) opposite to each other, and a bottom surface connected between the first end surface and the second end surface; 
a coil (M) disposed in the element body and including a coil conductor layer wound in a planar shape on a vertical plane for the first end surface, the second end surface, and the bottom surface; and 
a first external electrode (E1) and a second external electrode (E2) embedded in the element body so as to be exposed from at least the bottom surface and electrically connected to the coil, the first external electrode (E1) having a first portion extending along the bottom surface and a second portion extending along the first end surface, and a thickness of the first portion being smaller than a thickness of the second portion.  (Tseng: Figs. 2-4, para. [0050], [0051], [0053]).

Regarding Claim 2, Tseng further teaches, wherein the first external electrode (E1) is exposed from the first end surface over the bottom surface.  (Tseng: Figs. 2-4, para. [0050], [0051], [0053]).
Regarding Claim 3, Tseng further teaches, wherein 
the first external electrode (E1) has an end edge; and 
the end edge is at least one of a first end edge exposed on the bottom surface and a second end edge exposed on the first end surface.  (Tseng: Figs. 2-4, para. [0050]).
Regarding Claim 4, Tseng further teaches, wherein the end edge is both the first end edge and the second end edge.  (Tseng: Figs. 2-4, para. [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as applied to claims 1, 2 and 3, respectively, in view of Shiga et al., (hereinafter Shiga), U.S. Patent Application Publication 2019/0006084.
Regarding Claim 6, and similarly claims 12 and 13, Tseng is silent on including an uneven end edge for the external electrode.  (Tseng: Figs. 2-4, para. [0050], [0051], [0053]).
Tseng does not explicitly teach, wherein 
the first external electrode has an end edge; and 
the end edge has a recess with a depth equal to or greater than half of a size of the first external electrode in a direction orthogonal to the extending direction of the end edge.
However, Shiga teaches (Fig. 5), wherein 
the first external electrode (3, 31, 32) has an end edge; and 
the end edge has a recess (R5) with a depth equal to or greater than half of a size of the first external electrode in a direction orthogonal to the extending direction of the end edge.  (Shiga: Figs. 1 and 4-7, para. [0054], [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end edge of Tseng to include the uneven end edge of Shiga, the motivation being “it is possible to more reliably suppress reduction in the mounting strength” [0073].  (Shiga: Figs. 1-3, para. [0073]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, and similarly claims 14 and 15, the combination of Tseng in view of Shiga further teaches (Shiga: Fig. 3M), wherein 
the first external electrode has an end edge, and includes multiple external electrode conductor layers (Shiga: 13) formed on the vertical plane and each of multiple planes parallel to the vertical plane, and an interlayer external electrode conductor layer (Shiga: 18) connecting two adjacent layers of the multiple external electrode conductor layers, and 
the interlayer external electrode conductor layers are smaller than the external electrode conductor layers so that an uneven shape of the end edge is formed, the motivation being “it is possible to more reliably suppress reduction in the mounting strength” [0073].  (Shiga: Figs. 1 and 4-7, para. [0054], [0068], [0073]).
Regarding Claim 8, and similarly claims 16 and 17, the combination of Tseng in view of Shiga further teaches (Shiga: Fig. 5), wherein the first external electrode has an end edge, and includes multiple external electrode conductor layers (Shiga: 13) formed on the vertical plane and each of multiple planes parallel to the vertical plane, and two adjacent layers (Shiga: 18) of the multiple external electrode conductor layers are separated by a separation groove (Shiga: R6) so that an uneven shape of the end edge is formed, the motivation being “it is possible to more reliably suppress reduction in the mounting strength” [0073].  (Shiga: Figs. 1 and 4-7, para. [0054], [0068], [0073]).
Regarding Claim 18, and similarly claims 19 and 20, the combination of Tseng in view of Shiga further teaches (Shiga: Fig. 5), wherein the first external electrode (Shiga: 3, 31, 32) has an end edge extending in a direction orthogonal to the vertical plane, and the end edge being formed into an uneven shape, the motivation being “it is possible to more reliably suppress reduction in the mounting strength” [0073].  (Shiga: Figs. 1 and 4-7, para. [0054], [0068], [0073]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
11/26/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837